
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.03



Base Agreement #4902RL0436


        This Base Agreement ("Base Agreement") dated as of March 24, 2002,
between International Business Machines Corporation ("Buyer") and Adaptec, Inc.
("Supplier"), establishes the basis for a multinational procurement relationship
under which Supplier will provide Buyer the Products and Services described in
SOWs issued under this Base Agreement. Products and Services acquired by Buyer
on or after the Effective Date will be covered by this Base Agreement. This Base
Agreement will remain in effect until terminated.

1.0   Definitions:

Capitalized terms used in this Agreement but not defined in this Agreement shall
have the definitions as set forth in the Asset Purchase Agreement dated as of
the Closing Date between Supplier and Buyer.

        "Affiliates" means entities that control, are controlled by, or are
under common control with, a party to this Agreement.

        "Agreement" means this Base Agreement and any relevant Statements of
Work ("SOW"), Work Authorizations ("WA"), and other attachments or appendices
specifically referenced in this Agreement.

        "Effective Date" means the Closing Date as defined in the Asset Purchase
Agreement.

        "Excluded Property means the Licensed Software as defined in
Intellectual Property Agreement as it exists as of the Closing Date.

        "Field Replaceable Unit" or "FRU" means a Product, Product component,
Product subassembly, Product documentation, Product code, or other Product part
used to service a Customer system.

        "Participation Agreement" or "PA" means an agreement signed by one or
more Affiliates which incorporates by reference the terms and conditions in this
Base Agreement, any relevant SOW, and other attachments or appendices
specifically referenced in the PA.

        "Personnel" means agents, employees or subcontractors engaged or
appointed by Buyer or Supplier.

        "Prices" means the agreed upon payment and currency for Products and
Services, including all applicable fees, payments and taxes (excluding each
party's income taxes), as specified in the relevant SOW and/or WA.

        "Product" means an item or items that Supplier prepares for or provides
to Buyer as described in a SOW.

        "Services" means work that Supplier performs for Buyer as described in a
SOW.

        "Statement of Work" or "SOW" means any document that:

1.identifies itself as a statement of work;

2.is signed by both parties;

3.incorporates by reference the terms and conditions of this Base Agreement; and

4.describes the Products and Services, including any requirements,
specifications or schedules.

        "Work Authorization" or "WA" means Buyer's authorization in either
electronic or tangible form for Supplier to conduct transactions under this
Agreement in accordance with the applicable SOW (i.e.,

1

--------------------------------------------------------------------------------




a purchase order, bill of lading, or other Buyer designated document). A SOW is
a WA only if designated as such in writing by Buyer.

2.0   Statement of Work

        Supplier will provide the Products or Services as specified in the
relevant SOW only when specified in a WA. Supplier will begin work only after
receiving a WA from Buyer. Buyer may request changes to a SOW and Supplier will
have an opportunity to accept or reject changes, providing a written analysis
for its reasons to reject along with the impact of such changes. Changes
accepted by Buyer will be specified in an amended SOW or change order signed by
both parties. Supplier will maintain the capability to supply Product spare
parts (i.e., the entire Product or portions of the Product as described herein
or as may be subsequently described by Buyer, including, without limitation all
FRUs) during the term of the relevant SOW and for a period of seven (7) years
thereafter, or longer period as may be required by law upon Buyer or Supplier.
Supplier will give Buyer a last time buy option at the end of such seven
(7) year period, and shall also offer any follow on products that are compatible
with Products herein. During the period up to and including the last time buy
option, pricing for such Product shall be at the production level prices as set
forth in the SOW. Pricing terms for purchase of FRUs by Buyer after such last
time buy will be set forth in the applicable SOW. Supplier will notify Buyer of
its intent to withdraw any Product and will continue to deliver such withdrawn
Products for the periods as specified in the relevant SOW.

3.0   Pricing

        Supplier will provide Products and Services to Buyer for the Prices. The
Prices for Products and Services specified in a WA and accepted by Buyer will be
the only amount due to Supplier from Buyer for such Products and Services.

        Terms for payment will be specified in the relevant SOW and/or WA.
Payment of invoices will not be deemed acceptance of Products or Services, but
rather such Products or Services will be subject to inspection, test, acceptance
or rejection by Buyer until successful integration into Buyer's products, or for
a period as specified in the relevant SOW, whichever occurs first. Buyer may, at
its option, either reject Products or Services that do not comply with the
specifications and requirements for a refund plus any inspection, test and
transportation charges paid by Buyer, or require prompt correction or
replacement of such Products upon Buyer's written instruction. Buyer may reject
entire lots of Products which do not meet quality levels as specified in the
relevant SOW and/or WA.

5.0   Electronic Commerce

        To the extent permitted by local law, the parties will conduct
transactions using an electronic commerce approach under which the parties will
electronically transmit and receive legally binding purchase and sale
obligations ("Documents"), including electronic credit entries transmitted by
Buyer to the Supplier account specified in the relevant SOW and/or WA. The
parties will enter into a separate agreement governing the transmission of such
electronic transactions and associated responsibilities of the parties.

6.0   Warranties

6.1   Ongoing Warranties

        Supplier makes the following ongoing representations and warranties:

6.1.1.it has the right to enter into this Agreement and its performance of this
Agreement will comply, at its own expense, with the terms of any contract,
obligation, law, regulation or

2

--------------------------------------------------------------------------------



ordinance to which it is or becomes subject (including but not limited to all
applicable privacy laws);

6.1.2to the best of Supplier's knowledge, no claim, lien, or action exists or is
threatened against Supplier that would interfere with Buyer's use or sale of the
Products. In the event that Supplier becomes aware of any such claim lien or
action, Supplier will immediately notify Buyer in writing of the same;

6.1.3Products and Services do not infringe any intellectual property right of a
third party;

6.1.4all authors have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law) in the Products, to
the extent permitted by law;

6.1.5Products are free from defects in design (except for written designs
provided by Buyer unless such designs are based entirely on Supplier's
specifications), material and workmanship, are safe for use consistent with and
will conform to the warranties, specifications and requirements, including but
not limited to quality requirements, in this Agreement for the time period from
the date of shipment as specified in the relevant SOW and/or WA;

6.1.6none of the Products contain nor are any of the Products manufactured using
ozone depleting substances known as halons, chlorofluorocarbons,
hydrochlorofluorocarbons, methyl chloroform and carbon tetrachloride as defined
by the Montreal Protocol;

6.1.7Products are new and do not contain used or reconditioned parts;

6.1.8it is knowledgeable with, and is and will remain in full compliance with
all applicable export and import laws, regulations, orders, and policies
(including, but not limited to, securing all necessary clearance requirements,
export and import licenses and exemptions from, and making all proper filings
with appropriate governmental bodies and/or disclosures relating to the release
or transfer of technology and software to non U.S. nationals);

6.1.9it will not export, directly or indirectly, any technology, software or
commodities provided by Buyer or their direct product to any of the countries or
to nationals of those countries, wherever located, listed in U.S. Export
Administration Regulations' Country Groups D:1 and E:2, as modified from time to
time, unless authorized by appropriate government license or regulations;

6.1.10it is an expert fully competent in all phases of the work involved in
providing Services furnished under this Agreement, that Supplier shall not deny
any responsibility or obligation to Buyer on the ground that Buyer provided
recommendations or assistance with regard to any aspect of the Agreement, and
that Supplier acknowledges that Buyer has relied and will rely on Supplier's
capacity as an expert;

6.1.11the Products shall not contain any computer code, programming instruction,
or set of instructions (including without limitation, self-replicating and self
propagating programming instructions commonly called viruses and worms) that is
constructed with the ability to damage, interfere with, or otherwise adversely
affect computer programs, data files, or hardware, without the consent or intent
of the computer user;

6.1.12the Products and parts will not experience undetected data integrity
problems, data loss, or related issues, that Supplier shall develop and maintain
a test procedure to assess parts under consideration for future Products, that
Supplier will periodically assess the compliance of parts being used to build
current Products with this warranty, and that Supplier will provide the results
of such assessments to Buyer upon request; and

6.1.13Products which interact in any capacity with date data, when used in
accordance with their associated documentation, are capable of correctly
processing, providing, receiving and

3

--------------------------------------------------------------------------------



displaying date data, as well as exchanging accurate date data with all products
that are capable of correctly processing, providing, receiving and displaying
date data, as well as exchange accurate date data with other products.

        Notwithstanding any provision of Section 6.1.3, 6.1.4 or 6.1.11 to the
contrary, Buyer shall have no claim against Supplier for a breach of warranty
set forth therein if such claim is based solely upon the Excluded Property.

THE WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

6.2   Warranty Redemption

        Subject to Section 9.0 Supplier Liability for Third Party Claims, if
Products or Services do not comply with the warranties in this Agreement,
Supplier will repair or replace Products (at the latest revision level) or
re-perform Services, or credit or refund the Price of Products or Services, such
remedy at Buyer's discretion. For such Products, Supplier will issue to Buyer a
Return Material Authorization ("RMA") within five (5) days of Buyer's notice. If
Supplier fails to repair or replace Products or re-perform Services within an
agreed upon time as specified in the relevant SOW, Buyer may return Products
which do not conform to the warranties in this Agreement from any Buyer location
to the nearest authorized Supplier location at cost of Supplier and Supplier
will, at cost of Supplier, return any repaired or replaced Product in a timely
manner, as set forth in the relevant SOW.

6.3   Post Warranty Service

        Supplier will offer post warranty Services as specified in the relevant
SOW or identify a third party which will provide such Services. Supplier will
not delegate post warranty Services under this Agreement to a third party
without the written consent of Buyer, such consent not to be unreasonably
withheld. In the event a third party or Buyer will provide such Services,
Supplier will provide the designated party with the information required for the
performance of the Services.

6.4   Epidemic Defects

        Supplier will, at Buyer's discretion, repair or replace, or credit or
refund Products that are Defective as specified in the relevant SOW ("Defective
Products"), or where a safety defect is found. Supplier will commence such
performance within five (5) calendar days of Buyer's notice to Supplier of
Defective Products. Notwithstanding the provisions of Section 10.0 of this BA,
Supplier will reimburse Buyer for all actual and reasonable expenses (up to a
maximum reimbursement of $1.5 million per Product base part number) incurred by
Buyer for such repair and replacement of Defective Products, including expenses
associated with problem diagnosis, field and finished goods inventory repair,
and replacement.

7.0   Delivery

7.1   Delivery Logistics

        Supplier agrees to deliver Products in accordance with the delivery
dates and delivery locations anywhere in the world stated in Buyer's purchase
orders, or other delivery dates or delivery locations that may have been
mutually agreed to by the parties in writing. Delivery under this Agreement
means delivery to such location. Buyer may cancel or reschedule the delivery
date or change the delivery point as specified in the relevant SOW and/or WA.
The term of sale will be specified in a SOW or WA. Buyer may issue a twelve
(12) month rolling forecast for quantities of Products that may be required.

4

--------------------------------------------------------------------------------




Supplier will only deliver the Products specified in a WA. ANY PRODUCT
QUANTITIES CITED IN OR PURSUANT TO THIS AGREEMENT, EXCEPT FOR QUANTITIES CITED
IN A WA, ARE PRELIMINARY AND NON-BINDING ONLY. BUYER MAKES NO REPRESENTATION OR
WARRANTY AS TO THE QUANTITY OF PRODUCTS THAT IT WILL PURCHASE, IF ANY.

7.2   On-Time Delivery

        The lead-time for Buyer to issue a WA prior to delivery will be
specified in a SOW. Products specified in a WA for delivery with such lead-time
will be delivered on time. A delivery is deemed to be "on time" when it arrives
at the delivery destination on the scheduled delivery date, not prior to nor
subsequent to the scheduled delivery date unless otherwise stated in the SOW.
Supplier will use commercially reasonable efforts when Buyer requests delivery
with a shorter lead-time. If Supplier cannot comply with a delivery commitment,
Supplier will promptly notify Buyer of a revised delivery date and Buyer may:

1.cancel without charge Products or Services not yet delivered;

2.require Supplier to deliver Products using priority freight delivery at
Supplier's expense for the incremental freight charges; and

3.exercise all other remedies provided at law, in equity and in this Agreement.

7.3   Replenishment

        Supplier will participate in replenishment logistics programs presented
by Buyer as set forth in Section 15.

8.0   Intellectual Property

        Supplier grants Buyer all intellectual property rights licensable by
Supplier which are necessary for Buyer to use and sell the Products in
accordance with the terms of this Base Agreement and any applicable SOWs or WAs.
This Agreement does not grant either party any other intellectual property
rights, including, but not limited to the right to use the other party's or
their Affiliates' trademarks, trade names or service marks.

9.0   Supplier Liability for Third Party Claims

9.1   General Indemnification

        Supplier will defend, hold harmless and indemnify, including legal fees,
Buyer and Buyer Personnel against third party claims that arise or are alleged
to have arisen as a result of negligent or intentional acts or omissions of
Supplier or Supplier Personnel or breach by Supplier of any term of this
Agreement.

9.2   Intellectual Property Indemnification

        Supplier will defend,, cooperate in the defense of, hold harmless and
indemnify, including legal fees, Buyer and Buyer Personnel from third party
claims made against Buyer and Buyer Personnel that Supplier's Products or
Services infringe the intellectual property rights of a third party. If such a
claim

5

--------------------------------------------------------------------------------




is or is likely to be made, Supplier will, at its own expense, exercise the
first of the following remedies that is practicable:

1.obtain for Buyer the right to continue to use and sell the Products and
Services consistent with this Agreement;

2.modify the Products and Services so they are non-infringing and in compliance
with this Agreement;

3.replace the Products and Services, or other affected Services, with
non-infringing ones that comply with this Agreement; or

4.at Buyer's request, accept the cancellation of infringing Services and the
return of the infringing Products and refund any amount paid by Buyer.

        Buyer will give Supplier prompt notice of third party claims against
Buyer, and cooperate in the investigation, settlement and defense of such claims
at Supplier's expense. Supplier's settlement of any such claim is subject to
Buyer's written consent, such consent not to be unreasonably withheld.

9.3   Exceptions to Indemnification

        Supplier will have no obligation to indemnify Buyer or Buyer Personnel
for claims that Supplier's Products or Services infringe the intellectual
property rights of a third party to the extent such claims arise as a result of:

1.The Excluded Property in the Products or Services; provided that such
infringement or claim is based solely on the use of such Excluded Property.

2.Supplier's implementation of a Buyer or Buyer Personnel originated design and
such infringement or claim would have been avoided in the absence of such
implementation; or

3.Buyer's modification of the Products except for intended modifications
required for use of the Products and such infringement or claim would have been
avoided in the absence of such modification.

10.0 Limitation of Liability between Supplier and Buyer

        In no event will either party be liable to the other for any lost
revenues, lost profits, incidental, indirect, consequential, special or punitive
damages. This mutual Limitation of Liability does not limit the obligations and
liability of Supplier provided in Section 9.0 Supplier Liability for Third Party
Claims or Subsection 6.4 Defects. In no event will either party be liable for
the respective actions or omissions of its Affiliates under this Agreement.

11.0 Supplier and Supplier Personnel

        The parties are independent contractors and this Agreement does not
create an agency relationship between Buyer and Supplier or Buyer and Supplier
Personnel. Each party assumes no liability or responsibility for the other
party's Personnel. Each party will:

1.ensure it and its Personnel are in compliance with all laws, regulations,
ordinances, and licensing requirements;

2.be responsible for the supervision, control, compensation, withholdings,
health and safety of its Personnel;

3.inform the other party if a former employee of that party will be assigned
work under this Agreement, such assignment subject to the other party's approval
(except for former Buyer Personnel employed by Supplier in accordance with the
terms of the Asset Purchase

6

--------------------------------------------------------------------------------



Agreement signed by the parties on the Closing Date and current Buyer Personnel
who have been employed by Supplier for a period of more than one (1) year); and

4.ensure Personnel working on behalf of that party at the other party's premises
comply with the other party's on site guidelines and upon request, provide that
other party Buyer, for export evaluation purposes, the country of citizenship
and permanent residence and immigration status of those persons. Each party
retains the right to refuse to accept persons made available by the other party
for export control reasons.

12.0 Insurance

        Supplier will maintain at its expense:

1.commercial general or public liability insurance with a minimum limit per
occurrence or accident of 1,000,000 USD (or local currency equivalent);

2.workers' compensation or employer's liability insurance as required by local
law, such policies waiving any subrogation rights against Buyer; and

3.automobile liability insurance as required by local statute but not less than
1,000,000 USD (or local currency equivalent) if a vehicle will be used in the
performance of this Agreement.

        Insurance required under clauses (1) and (3) will be primary or
noncontributory regarding insured damages or expenses, and will be purchased
from insurers with an AM Best Rating of B+ or better and a financial class
rating of 11 or better.

13.0 Term and Termination

13.1 Termination of this Base Agreement

        Either party may terminate this Base Agreement, without any cancellation
charge, for a material breach of this Agreement by the other party or if the
other party becomes insolvent or files or has filed against it a petition in
bankruptcy ("Cause"), to the extent permitted by law. Such termination will be
effective at the end of a thirty (30) day written notice period if the Cause
remains uncured. Either party may terminate this Base Agreement without Cause
when there are no outstanding SOWs or WAs.

13.2 Termination of a SOW or WA

        Either party may terminate a SOW with Cause upon written notice to the
other party. Unless otherwise provided for in a SOW, either party may terminate
a SOW without Cause. Buyer may terminate a WA with or without Cause.

        Upon termination by Buyer, in accordance with Buyer's written direction,
Supplier will immediately:

1.cease work;

2.prepare and submit to Buyer an itemization of all completed and partially
completed Products and Services;

3.deliver to Buyer Products satisfactorily completed up to the date of
termination at the agreed upon Prices in the relevant SOW and/or W A; and

4.deliver upon request any work in process.

        In the event Buyer terminates without Cause, Buyer will compensate
Supplier for the actual and reasonable expenses incurred by Supplier for work in
process up to and including the date of

7

--------------------------------------------------------------------------------




termination, provided Supplier uses reasonable efforts to mitigate Buyer's
liability under this Subsection by, among other actions, accepting the return
of, returning to its suppliers, selling to others, or otherwise using the
canceled Products (including raw materials or works in process) and provided
such expenses do not exceed the Prices.

14.0 General

14.1 Amendments

        This Agreement may only be amended by a writing specifically referencing
this Agreement which has been signed by authorized representatives of the
parties.

14.2 Assignment

        Neither party will assign their rights or delegate or subcontract their
duties under this Agreement to third parties or Affiliates without the prior
written consent of the other party, such consent not to be withheld
unreasonably, except that either party may assign this Agreement in conjunction
with the sale of a substantial part of its business utilizing this Agreement.
Any unauthorized assignment of this Agreement is void.

14.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action

        This Agreement and the performance of transactions under this Agreement
will be governed by the laws of the country where the Buyer entering into the
relevant agreement or PA is located, except that the laws of the State of New
York applicable to contracts executed in and performed entirely within that
State, without reference to conflicts of laws principles of such state, will
apply if any part of the transaction is performed within the United States. The
United Nations Convention on Contracts for the International Sale of Goods does
not apply. The parties expressly waive any right to a jury trial regarding
disputes related to this Agreement. Unless otherwise provided by local law
without the possibility of contractual waiver or limitation, any legal or other
action related to this Agreement must be commenced no later than two (2) years
from the date on which the cause of action arose.

14.4 Communications

        All communications between the parties regarding this Agreement will be
conducted through the parties' representatives as specified in the relevant SOW.

14.5 Counterparts

        This Agreement may be signed in one or more counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Agreement made by reliable means
(for example, photocopy or facsimile) is considered an original.

14.6 Exchange of Information

        All information exchanged is non confidential. If either party requires
the exchange of confidential information, it will be made under a separate
signed confidentiality agreement between the parties. The parties will not
publicize the terms of this Agreement, or the relationship, in any advertising,
marketing or promotional materials without prior written consent of the other
party except as may be required by law, provided the party publicizing obtains
any confidentiality treatment available. Supplier will use information regarding
this Agreement only in the performance of this Agreement. For any business
personal information relating to Supplier Personnel that Supplier provides to
Buyer, Supplier has

8

--------------------------------------------------------------------------------




obtained the agreement of the Supplier Personnel to release the information to
Buyer and to allow Buyer to use such information in connection with this
Agreement.

14.7 Freedom of Action

        This Agreement is nonexclusive and unless otherwise specified in the
relevant SOW, either party may design, develop, manufacture, acquire or market
competitive products or services. Buyer will independently establish prices for
resale of Products or Services and is not obligated to announce or market any
Products or Services and does not guarantee the success of its marketing
efforts, if any.

14.8 Force Majeure

        Other than payments due herein, neither party will be in default or
liable for any delay or failure to comply with this Agreement due to any act
beyond the control of the affected party, excluding labor disputes, provided
such party immediately notifies the other.

14.9 Obligations of Affiliates

        Affiliates will acknowledge acceptance of the terms of this Agreement
through the signing of a P A before conducting any transaction under this
Agreement.

14.10 Prior Communications and Order of Precedence

        This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be:

1.the quantity, payment and delivery terms of the relevant W A;

2.the relevant SOW;

3.this Base Agreement; and

4.the remaining terms of the relevant W A.

14.11 Record Keeping and Audit Rights

        Supplier will maintain (and provide to Buyer upon request) relevant
business and accounting records to support invoices under this Agreement and
proof of required permits and professional licenses, for a period of time as
required by local law, but not for less than three (3) years following
completion or termination of the relevant SOW and/or W A. All accounting records
will be maintained in accordance with generally accepted accounting principles.

14.12 Severability

        If any term in this Agreement is found by competent judicial authority
to be unenforceable in any respect, the validity of the remainder of this
Agreement will be unaffected, provided that such unenforceability does not
materially affect the parties' rights under this Agreement.

14.13 Survival

        Any provisions of this SOW that by their nature extend beyond its
termination or expiration will remain in effect until fulfilled, and apply to
respective successors and assignees.

9

--------------------------------------------------------------------------------




14.14 Waiver

        An effective waiver under this Agreement must be in writing signed by
the party waiving its right. A waiver by either party of any instance of the
other party's noncompliance with any obligation or responsibility under this
Agreement will not be deemed a waiver of subsequent instances.

15.0 Replenishment

15.1 Pull Definitions

        Replenishment program Pull definitions are set forth in the applicable
Product Unique Attachment.

15.2 Planning

        Buyer will issue a PPO to Supplier for all Pull Products. The parties
will agree to a Profile for each Pull Product as specified in the relevant SOW.
Buyer may issue a Planning Schedule at intervals as specified in the Profile,
the most recent Planning Schedule to supersede all previous Planning Schedules.
The Planning Schedule provides a forecast of requirements for the Pull Products
and establishes the Liability Horizon Quantity and Upside Flexibility, if any,
with the Supplier. Supplier will respond to the Planning Schedule and PPO as
specified in the relevant SOW. The parties will conduct communications regarding
the subject matter of this Replenishment Logistics section as specified in the
relevant SOW.

15.3 Pull Delivery

        Supplier will deliver to Buyer on the delivery date the Pull Products
specified in the Pull Notifications issued by Buyer, provided such Pull
Notifications do not exceed the Liability Horizon Quantity. To the extent
practicable, Supplier will comply with Pull Notifications for quantities of Pull
Products in excess of the Liability Horizon Quantity but within the Upside
Flexibility. Where the Parties have agreed to an SMI process as specified in the
Profile, Supplier will deliver Pull Products without a Pull Notification. Risk
of loss and title will pass to Buyer as specified in the relevant SOW.

15.4 Pull Limitation of Liability

        Unless the Pull Products are specified in a Planning Schedule, in
conjunction with the Liability Horizon in a Profile, Buyer makes no
representation or warranty and assumes no liability regarding the quantity of
Pull Products that it will purchase. Buyer assumes no liability for materials
procured or products built beyond the Liability Horizon Quantity. Supplier will
apply Overages towards future Pull Notifications and the parties will agree to a
reconciliation amount and a disposition of Overage Products, if any, as
specified in the relevant SOW. The reconciliation amount will be reduced by any
amount realized by Supplier for Pull Products (including raw materials or
works-in-progress) used, returned or sold to any party other than Buyer, and any
other reductions agreed to by the parties.

15.5 Order of Precedence:

        Notwithstanding subsection 14.10 of this Agreement, in the event of any
conflict in the documents contained in this Agreement involving Pull Products,
the order of precedence will be: (i) the relevant P A, but only to the extent it
applies to the parties signing such P A; (ii) the Profile section of the
relevant SOW; (iii) the relevant SOW, excluding the Profile section; (iv) this
section entitled, "Replenishment Logistics"; and (v) this Agreement, excluding
this section entitled, "Replenishment Logistics".

[Remainder of Page Intentionally Blank]

10

--------------------------------------------------------------------------------



 
   
   
   
   
   
ACCEPTED AND AGREED TO:   ACCEPTED AND AGREED TO:
By:
 
/s/ Lisa M. Dooley
 
3/21/02
 
By:
 
/s/ David A. Young
 
3/24/02    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

    Buyer Signature   Date       Supplier Signature   Date
Lisa M. Dooley

--------------------------------------------------------------------------------

Printed Name

IBM xSeries ECAT Procurement Manager

--------------------------------------------------------------------------------

Title & Organization

3039 Cornwallis Road, RTP. NC. 27709

--------------------------------------------------------------------------------

Buyer Address
 
David A. Young

--------------------------------------------------------------------------------

Printed Name

V.P. & C.F.O.

--------------------------------------------------------------------------------

Title & Organization




--------------------------------------------------------------------------------

Supplier Address:

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.03



Base Agreement #4902RL0436
